DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response and amendment to the claims filed on 5/4/2021 are acknowledged.  The rejections and objections made in the previous office action are withdrawn in view of the amendment to the claims. 



EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Connell on 7/8/2021.



The application has been amended as follows: 
Claim 22 has been replaced with the following listing of claim 22. 
22. (Currently Amended) A process for producing the composition of claim 1 comprising:
(a)    dissolving an amphiphilic block copolymer in a solvent to produce an amphiphilic block copolymer solution and forming a substantially spherical micelle:
said amphiphilic block copolymer comprising at least one epoxy miscible block and at least one epoxy immiscible block;
(b)    adding amine-modified graphene oxide to the amphiphilic block copolymer solution to produce a graphene oxide containing mixture;
(c)    mixing a resin component into graphene oxide containing mixture to produce a resin containing mixture; and
(d)    removing the solvent from the resin containing mixture to produce a solvent-free mixture.



Statement of Reasons of Allowance

The present claims are allowable over the closest prior art, herein “Thibodeau”, for the following reasons:
Thibodeau does not suggest alone, or in combination, the claimed composition. Specifically, Thibodeau doesn’t mention an amphiphilic block copolymer. While Hoyles teaches an amphiphilic block copolymer, the epoxy immiscible block is not a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768